             Case 1:17-cr-00357-LAK Document 462 Filed 10/21/19 Page 1 of 2



                                                                            425 Lexington Avenue, 14th Floor
                                                                            New York, New York 10017
                                                                            Tel: (646) 837-5151
                                                                            Fax: (646) 837-5150
                                                                            www.hsgllp.com

Daniel M. Sullivan
646-837-5132
dsullivan@hsgllp.com


                                                     October 21, 2019

SUBMITTED VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     United States v. David Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

        We write on behalf of Christopher Worrall to respectfully request that Mr. Worrall be permitted
to undertake the following travel. We have communicated with Mr. Worrall’s pre-trial services
officers in the District of Maryland and the Southern District of New York, and the officers do not
object to these requests. We have alerted the government, which likewise does not object to these
requests.

        x   October 26-27, 2019: Travel by car to Philadelphia, Pennsylvania for a birthday party.
        x   November 15-19, 2019: Travel by plane to Las Vegas, Nevada to celebrate Mr. Worrall’s
            wife’s birthday (this request merely adjusts the schedule pertaining to a previously granted
            travel request, see Dkt. 446)
        x   November 22-24, 2019: Travel by plane to Fort Lauderdale, Florida for the wedding of Mr.
            Worrall’s brother.
            Case 1:17-cr-00357-LAK Document 462 Filed 10/21/19 Page 2 of 2


                                                   Respectfully submitted,

                                                   /s/ Daniel M. Sullivan
                                                   Daniel M. Sullivan
                                                   Holwell Shuster & Goldberg LLP
                                                   425 Lexington Avenue, 14th Floor
                                                   New York, NY 10017
                                                   dsullivan@hsgllp.com
                                                   Attorneys for Christopher Worrall


cc (by email): Ian McGinley
               Joshua Naftalis
               Assistant United States Attorneys


              Scott Holtzer
              Francesca Tessier-Miller
              Pre-Trial Services Officers
